NO. 07-03-0320-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                     SEPTEMBER 19, 2003
                               ______________________________

                                            JOHN FOLMER,

                                                                   Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

                 FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

              NO. 02-2605; HON. CARTER T. SCHILDKNECHT, PRESIDING
                         _______________________________

Before JOHNSON, C.J., QUINN, J., and BOYD, S.J. 1

                                 ON ABATEMENT AND REMAND

        Appellant John Folmer appeals his conviction for the offense of theft over $1,500.

The reporter’s record is due in this cause, and an extension of the applicable deadline was

sought. To justify the extension, the court reporter represented that appellant has failed

to pay or make arrangements to pay for the record. Nothing of record appears showing

whether the appellant is indigent and entitled to a free record.



        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
       Accordingly, we now abate this appeal and remand the cause to the 106th District

Court of Lynn County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal; and,

       2. whether appellant is indigent.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before October 17, 2003. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

October 17, 2003.

       It is so ordered.

                                                    Per Curiam



Do not publish.




                                              2